FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 March 13, 2013
                     UNITED STATES COURT OF APPEALS
                                                               Elisabeth A. Shumaker
                                    TENTH CIRCUIT                  Clerk of Court



 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,                   No. 12-4188
           v.                                            (D. Utah)
 SILVIU LUCRETIU NEDELCU,                     (D.C. No. 2:05-CR-00330-TS-2)

                Defendant - Appellant.
 -----------------------------------------
 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,                   No. 12-4189
           v.                                            (D. Utah)
 OLIMPIU CONSTANTINE                          (D.C. No. 2:05-CR-00330-TS-1)
 NEDELCU,

                Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, ANDERSON and TYMKOVICH, Circuit
Judges.




       *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      While these cases involve different defendants, and are appealed separately,

we address them together because of the interconnected conduct and issues

involving the two defendants, who are twin brothers. These brothers, Silviu

Lucretiu Nedelcu (“Silviu”) and Olimpiu Constantine Nedelcu (“Olimpiu”), both

pled guilty, in late 2005 and early 2006, to entering a secure area of an airport by

fraudulent means, and aiding and abetting, 1 in violation of 18 U.S.C. § 1036(a),

and 18 U.S.C. § 2. They were each sentenced to time served and a term of

supervised release. Proceeding pro se some five years later, they now appeal the

denial of various motions they recently filed in the district court. In these

motions, they sought a writ of audita querela (for Olimpiu) and a writ of coram

nobis (for Silviu), seeking to reverse the district court’s judgment imposing their

sentences and asking the court to vacate their convictions. On appeal, they seek

essentially that same relief, or they ask us to remand to the district court for that

court to grant the relief sought. For the following reasons, we affirm.




      1
       One of Silviu’s arguments on appeal involves whether he did, in fact,
plead guilty to aiding and abetting. We accordingly discuss that dispute, infra.

                                          -2-
                                 BACKGROUND

      In April 2005, Silviu applied for and received a job working at the Salt

Lake City International Airport, where he was given the identification necessary

to enter secure areas. Silviu then gave his airport identification to his brother,

Olimpiu, who began working at the airport under Silviu’s name. They both

admitted to those basic facts and pled guilty.

      Olimpiu was sentenced on November 17, 2005, to time served, followed by

twenty-four months of supervised release. Silviu was sentenced on February 7,

2006, to time served and twelve months of supervised release. Judgment was

entered on February 9, 2006. Neither brother sought direct appeal or post-

conviction relief, and both men have completed their terms of supervised release.

      On February 7, 2011, both Silviu and Olimpiu filed motions seeking to seal

their cases. They expressed remorse and explained that having a felony

conviction record caused them difficulties in, among other things, obtaining work.

The district court denied their motions and our court affirmed that denial. United

States v. Nedelcu, 441 Fed. Appx. 614, 2011 WL 5865899 (10th Cir. Nov. 23,

2011) (unpublished).




                                         -3-
      On October 17, 2011, Silviu filed a motion to vacate his sentence. 2

Olimpiu filed a motion for a writ of audita querela, seeking also to have his

sentence vacated. The district court denied both motions, finding that the

brothers had failed to establish the “‘compelling circumstance’ required for the

issuance of a common law writ.” Mem. Decision & Order at 4, Silviu R. Vol. 1 at

352. The court noted that Silviu also argued that he should not have been

convicted because he had properly obtained identification permitting him to enter

the secure areas of the airport, inasmuch as he worked at the airport. The court

rejected this argument, finding that Silviu had also pled guilty to aiding and

abetting his brother in entering a secure area by fraudulent means, and the

evidence certainly supported that conviction. The Nedelcus timely appealed.




      2
        Apparently, Silviu initially filed a motion for a writ of audita querela, like
Olimpiu did. He later moved to vacate his conviction and asked the district court
to disregard his motion for a writ of audita querela. The court still treated the
motion as one for a writ of audita querela and/or a motion to vacate his
conviction. On appeal, Silviu seeks a writ of coram nobis.
       In its appellate brief, the government construes Silviu’s motion to vacate
his conviction as a request for a writ of coram nobis. “Otherwise, the motion
would be time barred as it was filed more than five years after the judgment
became final, and Silviu has not invoked any exception to the one-year time limit
for statutory post-conviction relief.” Appellee’s Resp. Br. at 1 n.1.

                                          -4-
                                    DISCUSSION

      Olimpiu appeals the denial of his request for a writ of audita querela, and

Sylviu appeals the denial of his request for a writ of coram nobis. In both

published and unpublished opinions, we have described these two writs as

follows:

             Writs of audita querela and coram nobis are similar, but not
      identical. Usually, a writ of coram nobis is used to attack a judgment
      that was infirm [at the time it was issued], for reasons that later came
      to light. By contrast, a writ of audita querela is used to challenge a
      judgment that was correct at the time rendered but which is rendered
      infirm by matters which arise after its rendition. Rule 60(b) of the
      Federal Rules of Civil Procedure formally abolished both writs.
      However, the Supreme Court held in United States v. Morgan, 346
      U.S. 502 (1954) that the writ of coram nobis could still be pursued in
      the criminal contexts under the All Writs Act.

United States v. Torres, 282 F.3d 1241, 1245 n.6 (10th Cir. 2002) (citations and

quotation marks omitted). 3 We have similarly assumed, for the purposes of the

single case before us, that the writ of audita querela is also still available. Id.

      We have stated, with respect to writs of coram nobis and audita querela,

that “[c]ommon law writs such as these are extraordinary remedies that are

appropriate only in compelling circumstances.” United States v. Thody, 460 Fed.

Appx. 776, 778 (10th Cir. 2012) (unpublished) (citing United States v. Denedo,

556 U.S. 904 (2009)); see also Thornbrugh v. United States, 424 Fed. Appx. 756,


      3
       We note that our unpublished opinions are not considered to be binding
precedent. We cite certain unpublished decisions here, however, because we
agree with the reasoning of the panels in those cases.

                                          -5-
759 (10th Cir. 2011) (same); United States v. Haga, 931 F.2d 642, 645 (10th Cir.

1991) (observing that the “writ of coram nobis is available only to correct errors

that result in a complete miscarriage of justice”); Klein v. United States, 880 F.2d

250, 253 (10th Cir. 1989) (same); cf. Thomas v. U.S. Disciplinary Barracks, 625

F.3d 667, 670 n.3 (10th Cir. 2010) (noting that “[b]ecause of their extraordinary

nature, writs are issued sparingly.”). We review the district court’s decision to

grant or deny a writ for abuse of discretion. Haga, 931 F.2d at 645; Thody, 460

Fed. Appx. at 779. We discuss Silviu’s appeal, No. 12-4188, first, then turn to

Olimpiu’s appeal, No. 12-4189.



      I. Appeal No. 12-4188

      Silviu was initially charged with two counts: Count 1, alleging entry by

false pretenses of an airport, in violation of 18 U.S.C. § 1036(a)(3), and aiding

and abetting, in violation of 18 U.S.C. § 2; and Count 2, alleging unlawful

possession/use of means of identification, in violation of 18 U.S.C. § 1028(a)(7),

and aiding and abetting, in violation of § 2. Besides alleging a violation of the

enumerated statutes, Count 1 specifically alleged that Silviu “did aid, abet,

counsel, induce and procure . . . in violation of 18 U.S.C. § 1036(a)([4]) and . . .

§ 2.” Indictment at 2, Silviu R. Vol. 1 at 21. Accordingly, when the government




                                         -6-
dismissed Count 2 4 and Silviu pled guilty to Count 1, he was pleading guilty to a

violation of both 18 U.S.C. § 1036 and 18 U.S.C. § 2. His Statement in Advance

of Plea so stated:

               2. I know that . . . the offenses to which I am pleading guilty
       are:

                      (a) entering and attempting to enter the secure
               area of the Salt Lake City International Airport by false
               pretenses . . . and aiding and abetting therein, all in
               violation of 18 U.S.C. § 18 U.S.C. § 1036(a)([4]) and 18
               U.S.C. § 2.

Statement in Advance of Guilty Plea at 2, Silviu R. Vol. 1 at 48. Furthermore, in

providing the factual basis for his guilty plea, Silviu stated:

                     (e) I knew I was aiding Olimpiu Nedelcu in the
               possession of my identification without lawful authority,
               and that the identification would be used by him to
               fraudulently enter the secure area of the airport. I admit
               I knew I was aiding Olimpiu Nedelcu in entering the
               secure area of the airport.

Id. at 51. 5

       As indicated above, Silviu was sentenced to time served and a period of

supervised release which has been completed. In his motion below, Silviu argued

that his conviction should be vacated because the aiding and abetting portion of

       4
      Count 2 also included an aiding and abetting charge. Its dismissal,
however, had no bearing on Silviu’s admission to aiding and abetting in Count 1.
       5
        As the government acknowledges, the document entitled “Judgment” in
this case does not specifically cite to the aiding and abetting statute, 18 U.S.C.
§ 2. Nonetheless, it refers to Count 1, which, as indicated supra, specifically
included an aiding and abetting charge.

                                          -7-
the case was dismissed and his individual conduct of lawfully securing a job at

the airport was not a crime. He also represented that he had “completed his 1

year probationary release in an exemplary manner.” Motion at 2, Silviu R. Vol. 1

at 308.

      The district court denied Silviu’s motion, whether viewed as a request for a

writ of coram nobis or a request to vacate his conviction. It stated, “[a] review of

the documents filed by Defendants reveals that this case does not present the

‘compelling circumstances’ required for the issuance of a common law writ. The

thrust of Defendants’ arguments is that a felony conviction was excessive and

that, because of that felony conviction, they have encountered certain difficulties.

This does not present a sufficient basis for relief.” Mem. Decision at 3-4, Silviu

R. Vol. 1 at 351-52. With respect to Silviu’s argument that he had done nothing

illegal because he was authorized to use his own identification to enter secured

areas, the district court correctly observed that he ignores the aiding and abetting

part of Count 1, to which he pled guilty.

      We agree with the district court that Silviu has failed to demonstrate

compelling circumstances warranting the issuance of an extraordinary writ.

While his situation is certainly unfortunate, absent some compelling

circumstance, we cannot vacate his conviction at this time, after he failed to file a

direct appeal arguing this point, or any post-conviction petition when that was

permissible. With respect to his argument that his completion of his term of

                                            -8-
supervised release in exemplary fashion supports his request for a writ of audita

querela, we simply note that that, too, is insufficient to demonstrate the kind of

extraordinary situation necessary to grant a common law writ.



      II. Appeal No. 12-4189

      Olimpiu argues, as he did below, that facts occurring after his conviction

entitle him to relief pursuant to a writ of audita querela. The events on which he

relies are the fact that he was not deported after his felony conviction, and that he

has since become a lawful resident of the United States. While laudable, these

events have no bearing on the availability of a writ to vacate his felony

conviction. His conduct leading to his conviction was unlawful, regardless of

what happened to his immigration status afterward.

      Finally, both men argue that their felony convictions were excessive, given

their actual conduct, and those convictions have made it difficult for them to

obtain jobs and enjoy other desired situations. Silviu’s and Olimpiu’s conduct

fits squarely within the statutes of conviction. Congress has deemed that conduct

to constitute a felony. The disadvantages accompanying a felony conviction do

not, by themselves, warrant extraordinary relief under the All Writs Act.

      In sum, the district court did not abuse its discretion in declining to issue a

writ for either Silviu or Olimpiu Nedelcu.




                                         -9-
                                  CONCLUSION

      For the foregoing reasons, we AFFIRM the district court’s denial of the

defendants/appellants’ motions.

                                             ENTERED FOR THE COURT


                                             Stephen H. Anderson
                                             Circuit Judge




                                      -10-